DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed September 02, 2020 are acceptable by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 02, 2020 and January 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-55 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious a display apparatus comprising amongst other limitations; a first thin-film transistor comprising the first semiconductor layer; a capacitor comprising a first electrode layer and a second electrode layer overlapping the first electrode layer, the first electrode layer overlapping the first semiconductor layer; and
a second thin-film transistor comprising the second semiconductor layer, the second semiconductor layer being electrically connected to the first electrode layer, a first scan line overlapping a part of the second semiconductor layer; an initialization voltage line electrically connected to the second thin-film transistor;
a first connecting unit electrically connected to the second semiconductor layer and the initialization voltage line;
a first contact hole and a second contact hole in at least one insulating layer between the second semiconductor layer and the first connecting unit; and a first pixel electrode,
wherein the first scan line is between the first contact hole and the second contact hole in a plan view, and
wherein the first contact hole overlaps the second semiconductor layer, and the first connecting unit electrically connected to the second semiconductor layer through the first contact hole, and
wherein the second contact hole overlaps a part of the semiconductor layer extended from the second semiconductor layer, and the first pixel electrode is electrically connected to the semiconductor layer through the second contact hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D COLEMAN whose telephone number is (571)272-1856.  The examiner can normally be reached on M-F Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William Coleman/Primary Examiner, Art Unit 2895